DETAILED ACTION
Status of the Application
	Claims 34, 40-47 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
	Applicant’s amendment of claims 34, 40-42, and addition of claims 46-47 as submitted in a communication filed on 4/7/2021 is acknowledged.
	New claims 46-47 are directed to the elected invention.  Claims 34, 40-47 are at issue and are being examined herein.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections 
Claim 41 is objected to due to the recitation of “…selected from polylactic acid (PLA) and/or polycaprolactone…”.   To enhance clarity and to be consistent with commonly used language (e.g., group consisting of…), the term should be amended to recite “…selected from polylactic acid (PLA) and polycaprolactone…”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 34, 40-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment.
Claim 34 (claims 40-47 dependent thereon) is indefinite in the recitation of “A method for increasing depolymerase activity of biological entities…..” for the following reasons.  Claim 42 recites “biological entities are selected from a depolymerase, esterase, lipase, cutinase, carboxyesterase, protease and polyesterase”.   While claim 42 refers to an enzyme which has a specific enzymatic activity, i.e., depolymerase, the preamble of claim 34 appears to refer to the term “depolymerase activity” as a generic term related to the degradation of polyesters.  Therefore, it is unclear as to how one should interpret the term “depolymerase activity”.  Does it refer to the generic ability to degrade a polyester or does it refer to the specific enzymatic activity recited in claim 42, thus limiting the biological entities in claim 34 to depolymerases?  If the intended limitation is “A method for increasing the polyester-degrading activity of biological entities”, the claim should be amended accordingly.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

Claims 34, 40-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection necessitated by amendment.
Claims 34, 40-47 are directed to a method for increasing depolymerase activity of biological entities in a plastic composition consisting of at least one polymer selected from the group consisting of PLA, PCL, PBAT, PHAs, and PBS, at least one anti-acid filler and biological entities.  While the specification provides support for a method for increasing the polyester degradation activity of biological entities in a plastic composition comprising  at least one polymer selected from the group consisting of PLA, PCL, PBAT, PHAs, and PBS, at least one anti-acid filler and biological entities, the Examiner has not been able to find support for a method for increasing the depolymerase activity of biological entities in a plastic composition consisting of at least one polymer selected from the group consisting of PLA, PCL, PBAT, PHAs, and PBS, at least one anti-acid filler and biological entities.  As set forth in MPEP 2163 (I)(B), new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).  In the instant case, (a) there is no mention of a plastic composition consisting of at least one polymer selected from the group consisting of PLA, PCL, PBAT, PHAs, and PBS, at least one anti-acid filler and a genus of biological entities, and (b) the specification only refers to a plastic composition comprising different polyesters, including but not limited to the polyesters currently recited in the claims.   consisting of at least one polymer selected from the group consisting of PLA, PCL, PBAT, PHAs, and PBS, at least one anti-acid filler and a genus of biological entities, wherein the anti-acid filler content is between 2%-25% or between 2%-15% by weight. Thus, there is no indication that a method for increasing depolymerase activity of biological entities in a plastic composition consisting of at least one polymer selected from the group consisting of PLA, PCL, PBAT, PHAs, and PBS, at least one anti-acid filler and any number of biological entities, wherein the anti-acid filler content is between 2%-25% or between 2%-15% by weight was within the scope of the invention as conceived by Applicant at the time the application was filed. Accordingly, Applicant is required to cancel the new matter in the response to this Office Action.

Claim Rejections - 35 USC § 103 (AIA )
Claims 34-35, 40-44 were rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. (US Publication No. 2014/0303278, published 10/9/2014; cited in the IDS) in view of Yoshikawa et al. (US Publication No. 2013/0274373, published 10/17/2013; cited in the IDS).  
In view of (i) the amendment of claim 34, which now requires a plastic composition that consists of  at least one polymer selected from the group consisting of PLA, PCL, PBAT, PHAs, and PBS, at least one anti-acid filler and biological entities, (ii) the fact that Yoshikawa et al. teach the addition of an anti-acid filler as an ester decomposition assistant for promoting the hydrolysis of an ester decomposition promoter, which is a copolymerized polyester, and (iii) the fact that the plastic composition of the claims excludes any polyester that is not PLA, PCL, PBAT, PHAs, or PBS, thus excluding the plastic composition of  Ferreira et al. and Yoshikawa et al., which comprises a copolymerized polymer in addition to a polyester selected from PLA, PCL, PBAT, PHAs, PBS, and mixtures thereof, one of skill in withdrawn. 

Claims 34, 40-45 were rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. (US Publication No. 2014/0303278, published 10/9/2014; cited in the IDS) in view of Chouzouri et al. (Journal of Plastic Film & Sheeting 23:19-36, 2007; cited in the IDS).   
In view of (i) the amendment of claim 34, which now requires a plastic composition that comprises between 2%-25% by weight of a mineral anti-acid filler, (ii) the fact that Chouzouri et al. teach a 30% by weight of a mineral anti-acid filler (Table 1), a PCL weight change of approximately 4% with an anti-acid filler (Bioglass 45S5), and a PLA weight change of approximately 60% with Bioglass 45S5, and (iii) the fact that the amount of anti-acid filler in % by weight suggested by Chouzouri  et al. is significantly higher than the levels currently required by the claims, this rejection is hereby withdrawn.

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 8, 2021